Willson, Judge.
There is not a particle of evidence in the record showing the venue of the offense, and because of the absence of such evidence the conviction must be set aside.
It was error to admit, over defenda,nt’s objections, the testimony of the witness Spears as to what the prosecuting witness, Ollie Clayton, told him about the alleged assault on the day after the occurrence, and as to the blood he saw upon the floor of her house, and her statements as to how the blood came to be there. This testimony was hearsay—was not res gestes—and should have been rejected. (Whart. Crim. Ev., sec. 264; 1 Greenl. Ev., sec. 110.)
The prosecuting witness, Ollie Clayton, having testified on cross-examination by the defendant that she was induced by the county attorney to make the affidavit against defendant, upon which this prosecution is based, we think it was proper to admit evidence on the part of the State rebutting and contradicting this statement. The judgment is reversed and the cause is remanded.

Beversed and remanded.

Opinion delivered May 10, 1884.